***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        BORELLI v. RENALDI—SECOND CONCURRENCE

   D’AURIA, J., concurring. Although I join the majority
opinion in full, I agree in part with observations Justice
Ecker makes in part III of his dissenting opinion con-
cerning the identifiable victim-imminent harm excep-
tion to governmental immunity. Specifically, I am
skeptical that the doctrinal validity of this exception
can be based on whether a plaintiff ‘‘was compelled to
be at the location where the injury occurred . . . .’’
(Internal quotation marks omitted.) Strycharz v. Cady,
323 Conn. 548, 576, 148 A.3d 1011 (2016), overruled in
part on other grounds by Ventura v. East Haven, 330
Conn. 613, 199 A.3d 1 (2019). The appropriate doctrinal
underpinnings and limits of this exception would be
useful to explore in a future case. I am satisfied, how-
ever, that the exception does not save the plaintiff’s
cause of action from defeat in this case.